In the United States Court of Federal Claims
                                       No. 21-1268C

                                  (E-Filed: April 14, 2022)

                                          )
TIMOTHY A. PAIGE, JR.,                    )
                                          )      Motion to Dismiss; RCFC
                     Plaintiff,           )      12(b)(6); Combat-Related
                                          )      Special Compensation; 10
v.                                        )      U.S.C. § 1413a; Barring Act;
                                          )      31 U.S.C. § 3702.
THE UNITED STATES,                        )
                                          )
                     Defendant.           )
                                          )

Emily M. Wexler, Chicago, IL, for plaintiff. Gerard D. Kelly, Samuel A. Dillon,
Katherine L. Olson, Barton F. Stichman, Rochelle Bobroff, David Sonenshine, and Renee
Burbank, of counsel.

Catherine M. Parnell, Trial Attorney, with whom were Brian M. Boynton, Assistant
Attorney General, Martin F. Hockey, Jr., Acting Director, and Douglas K. Mickle,
Assistant Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington, DC, for defendant. William J. Hess, III, Defense
Finance and Accounting Service, and Adam E. Frey, Military and Personnel Law and
Litigation Branch, United States Department of the Air Force, of counsel.

                                  OPINION AND ORDER

CAMPBELL-SMITH, Judge.

       On April 21, 2021, plaintiff filed his complaint in this case alleging that he, and
others similarly situated, “have been denied the full amount of retroactive [combat-
related special compensation (CRSC)] to which they are entitled due to [d]efendant’s
nationwide and unlawful policy to pay no more than six years of retroactive CRSC.”
ECF No. 1 at 1. On August 2, 2021, defendant filed a motion to dismiss the complaint
pursuant to Rule 12(b)(6) of the Rules of the United States Court of Federal Claims
(RCFC). See ECF No. 22. Plaintiff filed its response to defendant’s motion to dismiss
on October 6, 2021, see ECF No. 29; and defendant filed its reply in support of its motion
on November 2, 2021, see ECF No. 32. On December 20, 2021, plaintiff filed a notice of
additional authority. See ECF No. 33.

       The motion is fully briefed and ripe for decision. The court has considered all of
the parties’ arguments and addresses the issues that are pertinent to the court’s ruling in
this opinion. For the following reasons, defendant’s motion is DENIED.

I.     Background

        Plaintiff served in the United States Air Force from July 19, 1982, until he was
permanently, medically retired on November 28, 2008, at the rank of Lieutenant
Colonel. 1 See ECF No. 1 at 13-14. Plaintiff applied for, and received, service-connected
disability benefits effective on the date of his retirement. See id. at 14. More than ten
years later, in December 2019, plaintiff applied for CRSC. See id. The Air Force
awarded plaintiff CRSC “based on the finding that one or more service-connected
conditions are combat-related disabilities.” Id. The effective date of plaintiff’s CRSC
award was set as January 1, 2014. See id. “In other words, the Air Force awarded
[plaintiff] only six years of retroactive CRSC, from January 1, 2014 to January 13, 2020.”
Id. Plaintiff alleges, however, that he “met all of the CRSC entitlement criteria on
November 29, 2008,” which should have been the effective date of the CRSC award. Id.

        According to plaintiff, the Air Force’s decision to limit his eligibility for
retroactive CRSC was an error, and he should have been awarded retroactive CRSC
beginning on November 29, 2008. See id. More specifically, plaintiff alleges that the
Air Force “based this unlawful withholding of retroactive CRSC upon the statute of
limitations contained in 31 U.S.C. § 3702(b), a statute that does not apply to CRSC.” Id.
at 15. Plaintiff alleges that, as a result of this withholding, he and others who are
similarly situated, were denied CRSC benefits “to which they are entitled under 10
U.S.C. § 1413a.” Id.

        Defendant disagrees, and now moves the court to dismiss plaintiff’s complaint for
failure to state a claim upon which relief can be granted. See ECF No. 22.



1
       In his complaint, plaintiff alleged that this case should move forward as a class action.
See ECF No. 1 at 3-5. Plaintiff has also filed a motion to certify a class, ECF No. 17, which is
stayed pending a ruling on the instant motion to dismiss. See ECF No. 24 (August 3, 2021 order
staying consideration of plaintiff’s motion to certify a class). As such, for purposes of evaluating
this motion, the court will not address allegations in the complaint that are pertinent to the
alleged class, but will focus on plaintiff’s ability to state a claim upon which relief may be
granted.
                                                    2
II.    Legal Standards

        When considering a motion to dismiss brought under RCFC 12(b)(6), the court
“must presume that the facts are as alleged in the complaint, and make all reasonable
inferences in favor of the plaintiff.” Cary v. United States, 552 F.3d 1373, 1376 (Fed.
Cir. 2009) (citing Gould, Inc. v. United States, 935 F.2d 1271, 1274 (Fed. Cir. 1991)). It
is well-settled that a complaint should be dismissed under RCFC 12(b)(6) “when the facts
asserted by the claimant do not entitle him to a legal remedy.” Lindsay v. United States,
295 F.3d 1252, 1257 (Fed. Cir. 2002). “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In evaluating a motion to dismiss for
failure to state a claim, the court “primarily consider[s] the allegations in a complaint,”
but is “not limited to the four corners of the complaint,” and may also look to the
“matters incorporated by reference or integral to the claim.” Dimare Fresh, Inc. v. United
States, 808 F.3d 1301, 1306 (Fed. Cir. 2015) (citations omitted).

III.   Analysis

       As explained above, the parties’ fundamental disagreement in this case is whether
awards of CRSC made pursuant to 10 U.S.C. § 1413a (the CRSC statute) are limited by
the six-year statue of limitations in 31 U.S.C. § 3702 (the Barring Act). The relevant
statutory provisions are as follows.

        The CRSC statute provides that “[t]he Secretary concerned shall pay to each
eligible combat-related disabled uniformed services retiree who elects benefits under this
section a monthly amount for the combat-related disability of the retiree determined
under subsection (b).” 10 U.S.C. § 1413a(a). Subsection (b) of the CRSC statute, in
turn, sets forth the procedures for calculating the amount of CRSC due to an individual
and sets the maximum amount that an individual may be awarded. See 10 U.S.C. §
1413a(b). The CRSC statute also defines who qualifies as an eligible retiree, see 10
U.S.C. § 1413a(c); directs the development of procedures to consider claims, see 10
U.S.C. § 1413a(d); defines “combat-related disability,” see 10 U.S.C. § 1413a(e); and
identifies the source of payment, see 10 U.S.C. § 1413a(h).

       The Barring Act provides, in relevant part, that:

       (a)    Except as provided in this chapter or another law, all claims of or
              against the United States Government shall be settled as follows:

              (1)    The Secretary of Defense shall settle—

                                             3
                     (A) claims involving uniformed service members’ pay,
                     allowances, travel, transportation, payments for unused
                     accrued leave, retired pay, and survivor benefits;

              ...

              (4)    The Director of the Office of Management and Budget shall
                     settle claims not otherwise provided for by this subsection or
                     another provision of law.

31 U.S.C. § 3702(a). Claims against the government under this section must be received
within six years after the claim accrues. See 31 U.S.C. § 3702(b).

        In its motion to dismiss, defendant argues that the six-year statute of limitations
applies to CRSC awards because such awards “qualif[y] as ‘pay’ within the meaning of
31 U.S.C. § 3702(a)(1)(A).” ECF No. 22 at 14. Defendant bases its position on the
definition of several terms found in the definition section at the beginning of Title 10 of
the United States Code, 10 U.S.C. § 101. See id. at 15-17. First, the term “pay” is
defined as follows: “[t]he term ‘pay’ includes basic pay, special pay, retainer pay,
incentive pay, retired pay, and equivalent pay, but does not include allowances.” 10
U.S.C. § 101(a)(15). In addition, under the subsection titled “rules of construction,” the
term “includes” is defined to mean “‘includes but is not limited to.’” 10 U.S.C. §
101(f)(4). According to defendant, the court should read these provisions together, and
“conclude that Congress did not intend to exclude ‘special compensation’ from the broad
definition of military ‘pay.’” ECF No. 22 at 16.

        Beyond noting the lack of textual limitations preventing the court from adopting
its statutory interpretation, defendant makes two additional text-based arguments. First,
defendant contends that the court’s decision should be informed by the fact that the
United States Department of Defense treats CRSC as pay in the context of various
administrative procedures related to handling debt. See id. at 16. Defendant also claims
that Congress’ use of the word “involving” in 31 U.S.C. § 3702(a)(1)(A)—which
defendant characterizes as “broadening language”—is evidence of the legislature’s
“intent to capture all forms of compensation arising from military service and to delegate
to the Secretary of Defense the authority to settle claims for such compensation within
the applicable statute of limitations.” Id. at 16-17.

       Finally, in the alternative, defendant argues that even if the court finds that
31 U.S.C. § 3702(a)(1) does not apply to CRSC claims, it should find that the Barring
Act’s catch-all provision, 31 U.S.C. § 3702(a)(4), applies because the settlement of
CRSC claims is not governed by “‘another provision of law.’” ECF No. 22 at 21.
According to defendant, 10 U.S.C. § 1413a does not qualify as “another provision of
                                             4
law” providing for the settlement of CRSC claims within the meaning of 31 U.S.C.
§ 3702(a)(4) because the authority to pay CRSC claims should not be conflated with the
authority to settle such claims. Id. at 21-22.

        In response, plaintiff first notes that defendant’s arguments under 31 U.S.C.
§ 3702(a)(1) and (a)(4) fail to address the language that introduces those subsections,
specifying that the Barring Act applies to the settlement of claims against the United
States, “‘[e]xcept as provided in this chapter or another law.’” See ECF No. 29 at 12.
Plaintiff argues that “[b]ecause the CRSC Statute itself provides for the settlement of
CRSC claims, the Barring Act is inapplicable.” Id. In plaintiff’s view, despite the fact
that the CRSC statute does not use the term “settle,” it should be understood as providing
for the settlement of CRSC claims because it “provides for the administrative
determination of the validity and amount of a CRSC claim.” Id. at 14; see also id. at 13
(citing Illinois Surety Co. v. United States, 240 U.S. 214, 219 (1916) (“The word
‘settlement’ in connection with public transactions and accounts has been used from the
beginning to describe administrative determination of the amount due.”); and quoting
Adams v. Hinchman, 154 F.3d 420, 422 (D.C. Cir. 1998) (stating that under the Barring
Act, “to settle a claim means to administratively determine the validity of that claim.”)).

        The court agrees with plaintiff. The CRSC statute identifies eligibility criteria for
CRSC awards, directs the development of procedures to consider claims, specifies an
individual obligated to pay claims, sets forth the manner in which claims shall be
calculated, and identifies the source of payment. See ECF No. 29 at 14 (citing 10 U.S.C.
§ 1413a(a)-(e), (h)). Because these procedures provide a mechanism for “determination
of the amount due” to a particular applicant, Illinois Surety, 240 U.S. at 219, or to
“determine the validity of that claim,” Adams, 154 F.3d at 422, the statute constitutes
“another law” outside the Barring Act that provides for the settlement of certain claims
against the United States, 31 U.S.C. § 3702(a).

       This same result was reached by the United States District Court for the Southern
District of Texas in Soto v. United States, No. 1:17-cv-00051, 2021 WL 7286022 (S.D.
Tex. Dec. 16, 2021), the additional authority filed by plaintiff on December 20, 2021.
See ECF No. 33. Although the decision is not binding on this court, the court finds the
reasoning in Soto persuasive, and will rule here in accord with the holding in that case.

       Because the court concludes that the CRSC statute constitutes “another law”
within the meaning of 31 U.S.C. § 3702(a), the Barring Act does not apply, and the court
need not consider in more detail defendant’s arguments the CRSC awards are governed
by either 31 U.S.C. §3702(a)(1) or (a)(4).



                                              5
IV.   Conclusion

      Accordingly, for the foregoing reasons:

      (1)   Defendant’s motion to dismiss, ECF No. 22, is DENIED;

      (2)   The clerk’s office is directed to LIFT the stay on plaintiff’s motion to
            certify a class, ECF No. 17;

      (3)   On or before May 13, 2022, defendant is directed to FILE its answer to
            plaintiff’s complaint; and

      (4)   On or before May 27, 2022, defendant is directed to FILE its response to
            plaintiff’s motion to certify a class.

      IT IS SO ORDERED.


                                 s/Patricia E. Campbell-Smith
                                 PATRICIA E. CAMPBELL-SMITH
                                 Judge




                                           6